
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.182



PUBLIC HEALTH SERVICE

BIOLOGICAL MATERIALS LICENSE AGREEMENT


        This Agreement is entered into between the Public Health Service
("PHS"), through the Office of Technology Transfer, National Institutes of
Health, Box OTT, Bethesda, Maryland 20892, U.S.A. and MedImmune Inc.
("LICENSEE"), a corporation of Delaware, having an office at 35 West Watkins
Mill Road, Gaithersburg, Maryland.

        1.    Definitions:

a."Materials" means the following biological materials: murine hybridoma cell
lines designated as #1153, #1142, #1129, #1121, #1243, #1261-25, #1236-4,
#1228-28, #1224-1, #1219-22, #1175-40, #1113-44, and #1105-1 developed in the
laboratory of Drs. Brian Murphy and Robert Chanock.

b."Licensed Products" means monoclonal antibodies against respiratory syncytial
virus.

c."Net Sales" means the total gross receipts by LICENSEE for sales, leasing, and
renting of Licensed Products, whether invoiced or not, less returns and
allowances actually granted, rebates to the extent actually allowed, packing
costs, insurance costs, freight out, taxes or excise duties imposed on the
transaction (if separately invoiced), and wholesaler and cash discounts in
amounts customary in the trade. No deductions shall be made for commissions paid
to individuals, whether they be with independent sales agencies or regularly
employed by LICENSEE, or for the cost of collections.

        2.    LICENSEE wishes to obtain a license from PHS to use the Materials
provided under this Agreement in its commercial research or product development
and marketing activities. LICENSEE represents that it has the facilities,
personnel and expertise to use the Materials for commercial purposes and agrees
to expend reasonable efforts and resources to develop the Materials for
commercial use and/or commercial research.

        3.    PHS hereby grants to LICENSEE a worldwide, non-exclusive license
to make, have made and use the Materials and to make, have made, use and sell
Licensed Products.

        4.    PHS agrees to provide LICENSEE with samples of the Materials,
excluding progeny, subclones and derivatives thereof, ("Supplied Materials"), as
available, and at reasonable cost to replace the Supplied Materials, as
available, in the event of their unintentional destruction.

        5.    In consideration of the grant in Paragraph 3 above, LICENSEE
hereby agrees to make the following payments to PHS:

a.Within 30 days of its execution of this Agreement, a noncreditable,
nonrefundable license issue royalty of (CONFIDENTIAL TREATMENT REQUESTED);

b.A nonrefundable minimum annual royalty of (CONFIDENTIAL TREATMENT REQUESTED)
which shall be due and payable on January 1, 1995 and on January 1 of each
calendar thereafter, (CONFIDENTIAL TREATMENT REQUESTED) of which shall be full
creditable against earned royalties due under paragraph 5 (c) below in any year,
provided, however, that no royalty payment under paragraph 5 (c) shall be
reduced by more than (CONFIDENTIAL TREATMENT REQUESTED);

c.An earned royalty of (CONFIDENTIAL TREATMENT REQUESTED) of Net Sales for
Licensed Products that contain Materials in whole or in part and (CONFIDENTIAL
TREATMENT REQUESTED) on all other Licensed Products, which shall be due and
payable within sixty days of the end of each calendar year.

--------------------------------------------------------------------------------



All payments required under this Agreement shall be in U.S. Dollars, net of all
non-U.S. taxes, and shall be made by check or bank draft drawn on a United
States bank and made payable to "NIH/Patent Licensing". All such payments shall
be sent to the following address: NIH, P.O. Box 360120, Pittsburgh,
Pennsylvania, 15251-6120.

        6.    LICENSEE agrees to make written reports to PHS within sixty
(60) days after the end of each calendar year. This report shall state the
number, description, and aggregate Net Sales of Licensed Products sold, leased
or rented by LICENSEE and the resulting calculation pursuant to Paragraph 5 of
payment due. LICENSEE shall submit each such report along with payment due PHS
for the calendar year covered by the report to PHS at the address listed in
Paragraph 5 above and shall also send a copy of the report to PHS at the Mailing
Address for Notices indicated on the Signature Page of this Agreement.

        7.    LICENSEE agrees to supply the laboratory of Drs. Murphy and
Chanock (PHS) at no charge reasonable quantities, solely determined by LICENSEE,
of Materials and Licensed Products that LICENSEE offers for sale or otherwise
makes available for public use.

        8.    This Agreement shall become effective on the date when the last
party to sign has executed this Agreement and shall terminate twenty (20) years
from this effective date, unless previously terminated under the terms of
Paragraphs 15 or 16 below.

        9.    LICENSEE agrees to retain control over the Materials, and not to
distribute them to third parties without the prior written consent of PHS except
as provided in Paragraph 3, except for use in making Licensed Products by
LICENSEE.

        10.  LICENSEE agrees that this Agreement does not preclude PHS from
distributing the Materials to third parties for research or commercial purposes.

        11.  By this Agreement, PHS grants no patent rights expressly or by
implication to any anticipated or pending PHS patent applications or issued
patents.

        12.  NO WARRANTIES, EXPRESS OR IMPLIED, ARE OFFERED AS TO THE
MERCHANTABILITY OR FITNESS FOR ANY PURPOSE OF THE MATERIALS OR LICENSED PRODUCTS
MAY BE EXPLOITED WITHOUT INFRINGING THE PATENT RIGHTS OF ANY THIRD PARTIES.
LICENSEE accepts license rights to the Materials and Licensed Products "as is",
and PHS does not offer any guarantee of any kind.

        13.  LICENSEE agrees to indemnify and hold harmless the United States
government from any third party claims, costs, damages or losses that may arise
from or through LICENSEE's use of the Materials or Licensed Products. LICENSEE
further agrees that it will not by its action bring the United States government
into any lawsuit involving the Materials or Licensed Products. PHS shall provide
LICENSEE written notification of any claims as soon as practicable after PHS has
knowledge of such claims.

        14.  LICENSEE agrees in its use of any PHS-supplied materials to comply
with all applicable statutes, regulations and guidelines, including Public
Health Service and PHS regulations and guidelines. LICENSEE agrees not to use
the Materials for research involving human subjects or clinical trials in the
United States without complying with 21 CFR Part 50 and 45 CFR Part 46. LICENSEE
agrees not to use the Materials for research involving human subjects or
clinical trials outside of the United States without notifying PHS, in writing,
of such research or trials and complying with the applicable regulations of the
appropriate national control authorities. Written notification to PHS of
research involving human subjects or clinical trials outside of the United
States shall be given no later than sixty (60) days prior to commencement of
such research or trials.

        15.  LICENSEE may terminate this Agreement upon sixty (60) days written
notice to PHS.

        16.  PHS may terminate this Agreement if LICENSEE is in default in the
performance of any material obligation under this Agreement, and if the default
has not been remedied within ninety (90) days after the date of written notice
by PHS of such default.

--------------------------------------------------------------------------------


        17.  Upon termination of this Agreement, LICENSEE agrees to return all
Materials to PHS, or provide PHS with certification of their destruction.

        18.  Within ninety (90) days of termination of this Agreement, LICENSEE
agrees to submit a final report to PHS, and to submit payment of any royalties
due.

        19.  LICENSEE is encouraged to publish the results of its research
projects using the Materials or Licensed Products. In all oral presentations or
written publications concerning the Materials or Licensed Products, LICENSEE
will acknowledge the contribution of Drs. Murphy and Chanock and the PHS agency
supplying the Materials, unless requested otherwise by PHS or Drs. Murphy and
Chanock.

        20.  This Agreement shall be construed in accordance with the laws of
the United States as interpreted and applied by the Federal courts in the
District of Columbia.

        21.  This Agreement constitutes the entire understanding of PHS and
LICENSEE and supersedes all prior agreements and understandings with respect to
the Materials.

        22.  The provisions of this Agreement are severable, and in the event
that any provision of this Agreement shall be determined to be invalid or
unenforceable under any controlling body of law, such invalidity or
unenforceability shall not in any way affect the validity or enforceability of
the remaining provisions of this Agreement.

        23.  Paragraphs 12, 13 and 19 of this Agreement shall survive
termination of this Agreement.

--------------------------------------------------------------------------------


PHS BIOLOGICAL MATERIALS LICNESE AGREEMENT

SIGNATURE PAGE


        In Witness Whereof, the parties have executed this agreement on the
dates set forth below. Any communication or notice to be given shall be
forwarded to the respective addresses listed below.

FOR PHS:
/s/  BARBARA M. MCGAREY J.D.      

--------------------------------------------------------------------------------

Barbara M. McGarey J.D.
August 24, 1994

--------------------------------------------------------------------------------

Date

Deputy Director, Office of Technology Transfer
National Institutes of Health

Mailing Address for Notices: Office of Technology Transfer
National Institutes of Health
Box OTT
Bethesda, Maryland 20892

FOR LICENSEE (Upon information and belief, the undersigned expressly certifies
or affirms that the contents of any statements of LICENSEE made or referred to
in this Agreement are truthful and accurate.)


/s/  WAYNE T. HOCKMEYER      

--------------------------------------------------------------------------------

Wayne T. Hockmeyer
June 30, 1994

--------------------------------------------------------------------------------

Date

Chairman and Chief Executive Officer

Mailing Address for Notices: MedImmune, Inc.
35 W. Watkins Mill Road
Gaithersburg, MD 20878

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.182



PUBLIC HEALTH SERVICE BIOLOGICAL MATERIALS LICENSE AGREEMENT
PHS BIOLOGICAL MATERIALS LICNESE AGREEMENT SIGNATURE PAGE
